                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 4:19 CR 49
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
DEONNE GILBERT,                                  )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge William H. Baughman, Jr., regarding the change of plea hearing of Deonne Gilbert,

which was referred to the Magistrate Judge with the consent of the parties.

           On January 29, 2019, the government filed a multi-defendant 95 count Indictment, charging

Defendant Gilbert, in counts 1, 14, 24, 25, 27, 29, 31, 36, 47-78, 88, and 92-93, with Conspiracy to

Possess with Intent to Distribute and to Distribute Controlled Cocaine, in violation of Title 21 U.S.C.

21§ 846, Distribution of Cocaine Base (Crack), in violation of Title 21 U.S.C. § 841(a)(1) and (b)(1)(

C), Maintaining a Drug Premises, in violation of Title 21 U.S.C. § 856(a)(1) and (b), and Use of a

Communication Facility in Furtherance of a Drug Trafficking Crime, in violation of Title 21 U.S.C.

§ 843(b) and 18:2. Defendant was arraigned on March 7, 2019, and entered a plea of not guilty to

counts 1, 14, 24, 25, 27, 29, 31, 36, 47-78, 88, and 92-93 of the Indictment, before Magistrate Judge

Limbert. On February 4, 2020, Magistrate Judge Baughman received Defendant Gilbert’s plea of

guilty to count 1, 14 and 24 of the Indictment, and issued a Report and Recommendation (“R&R”),

concerning whether the plea should be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after
it was issued.

         On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant

Gilbert is found to be competent to enter a plea and to understand his constitutional rights. He is

aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Deonne Gilbert is adjudged guilty to counts 1, 14 and 24 of the

Indictment, in violation of Title 21 U. S. C. Sections 846, 841(a)(1) and (b)(1)(C). This matter was

referred to the U. S. Probation Department for the completion of a pre-sentence investigation and

report. Sentencing will be on May 26, 2020, at 3:00 p.m. in Courtroom 17A, Carl B. Stokes United

States Court House, 801 West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                   /s/SOLOMON OLIVER, JR.
                                                   UNITED STATES DISTRICT JUDGE
March 4, 2020
